Citation Nr: 0511128	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  98-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, with diverticulitis, to include claimed as a result 
of exposure to herbicides.

2.  Entitlement to service connection for cardiovascular 
disease, to include claimed as a result of exposure to 
herbicides.

3.  Entitlement to an increased (compensable) evaluation for 
hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1998 and May 2003 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On December 4, 2003, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

In May 2004, the Board remanded this case to the RO for 
further development of the evidence and for procedural 
reasons.  The case was returned to the Board in January 2005.

The issues of entitlement to service connection for a 
gastrointestinal disorder and for cardiovascular disease, to 
include claimed as a result of exposure to herbicides, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  At a VA audiological evaluation in October 2004, the pure 
tone threshold average in the right ear was 55 decibels and 
speech discrimination was 94 percent.

2.  Auditory acuity in the right ear shown at the VA 
audiological examination in October 2004 equates to Level I 
hearing using Table VI.

3.  As total deafness in the veteran's non-service connected 
left ear was not shown at the VA audiological examination in 
October 2004, by regulation auditory acuity in the left ear 
receives a numerical designation of Level I hearing.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in 
the right ear are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished to the veteran by the AMC in 
May 2004 informed him of the evidence needed to substantiate 
his claim for a compensable evaluation for hearing loss in 
the right ear, of the evidence which VA had obtained, and of 
the evidence which he should submit in support of his claim.  
The AMC's letter advised the veteran that it was his 
responsibility to make sure that VA received any non-federal 
records which he wanted VA to consider.  A supplemental 
statement of the case furnished to the veteran by the RO in 
December 2002 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims.  A supplemental statement of the case 
furnished to the veteran by the RO in Huntington, West 
Virginia, in November 2004 notified the veteran of the 
reasons and bases for the continued denial of his claim for a 
compensable evaluation for hearing loss in the right ear.

The AMC's letter to the veteran and the supplemental 
statements of the case satisfied the first three elements of 
notice discussed in Pelegrini II.  Although the AMC did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the claim decided herein.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA afforded the veteran an audiological examination to 
evaluate his hearing loss in the right ear.  The veteran and 
his representative have not identified any additional 
existing evidence which might be relevant to the claim 
decided herein.  The Board finds, therefore, that further 
assistance is not required with reference to the claim 
decided herein and that issue is ready for appellate review.


II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87 (2004).  The Board 
observes that, in evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric tests are conducted.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of pure 
tone audiometric testing.  The horizontal lines in Table VI 
of 38 C.F.R. § 4.85 represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric testing.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  The percentage 
evaluation is found from Table VII in 38 C.F.R. § 4.85 by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation of I, subject to the provisions of 
38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2004).

Compensation is payable for total deafness in one ear as a 
result of service connected disability and total deafness in 
the other ear as a result of non-service connected disability 
as if both disabilities were service connected, provided the 
non-service connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a)(3) 
(2004).

III. Factual Background and Analysis

At the hearing in December 2003, the veteran testified that 
his hearing had deteriorated in recent years.  

At a VA audiological evaluation in October 2004, the pure 
tone threshold average in the right ear was 55 decibels and 
speech discrimination was 94 percent.  These test results 
equate to Level I hearing using Table VI of 38 C.F.R. § 4.85.  
Total deafness in the veteran's non-service connected left 
ear was not shown at the VA audiological examination in 
October 2004.  Therefore, under the provisions of 38 C.F.R. 
§§ 3.383(a)(3), 4.85(f), auditory acuity in the left ear 
receives a numerical designation of Level I hearing.  Using 
Table VII of 38 C.F.R. § 4.85, Level I hearing in both ears 
warrants only a non-compensable (zero percent) evaluation.  
Therefore, entitlement to a compensable evaluation for 
hearing loss in the right ear is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2004).

While the Board recognizes that the veteran feels he should 
receive increased compensation for his service connected 
disability of hearing loss in the right ear, the Board points 
out to the veteran that the law provides that, in evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric tests are 
conducted, see Lendenmann, supra, and the Board is required 
to apply the law to the facts of the case.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

An increased (compensable) evaluation for hearing loss in the 
right ear is denied.


REMAND

A review of the record reveals that VA's duty to notify 
pursuant to the VCAA has not been fulfilled with regard to 
the issues of entitlement to service connection for a 
gastrointestinal disorder, with diverticulitis, to include 
claimed as a result of exposure to herbicides, and 
entitlement to service connection for cardiovascular disease, 
to include claimed as a result of exposure to herbicides.  
Further notification action is thus required pursuant to the 
VCAA with regard to those issues, and this case will be 
remanded for that purpose.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1. The AMC should send the veteran a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should specifically advise the veteran: 
of the nature of evidence necessary to 
substantiate his claims for service 
connection for a gastrointestinal 
disorder, with diverticulitis, to include 
claimed as a result of exposure to 
herbicides, and for cardiovascular 
disease, to include claimed as a result 
of exposure to herbicides; what evidence, 
if any, VA will request on his behalf; 
and what evidence he is requested to 
provide.  The AMC should also request the 
veteran to submit any evidence in his 
possession that is potentially probative 
of his claims.  

2.  The AMC should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.  

3.  Then, the AMC should re-adjudicate 
the veteran's claims on appeal based on 
consideration of the entire evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


